                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUARDANT HEALTH, INC.,                             Case No. 19-mc-80131-SVK
                                   8                    Plaintiff,
                                                                                            ORDER REGARDING SPECIAL
                                   9             v.                                         MASTER AFFIDAVIT
                                  10     PERSONAL GENOME DIAGNOSTICS,
                                         INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Parties have agreed to the appointment of a Special Master to review their instant

                                  14   discovery dispute. Pursuant to Fed. R. Civ. P. 53(b)(3)(A), the Court may not issue a Rule 53

                                  15   order until the Special Master files an affidavit disclosing any grounds for his disqualification

                                  16   under 28 U.S.C. § 455. Accordingly, the Court ORDERS the Parties to either (1) provide the

                                  17   Special Master’s affidavit by December 20, 2019 at 12:00 p.m. or (2) indicate a date certain by

                                  18   which the affidavit will be provided.

                                  19          SO ORDERED.

                                  20   Dated: December 18, 2019

                                  21

                                  22
                                                                                                     SUSAN VAN KEULEN
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
